Citation Nr: 1639626	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-30 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to November 1966 with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In April 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic record.  

In October 2012, the Board reopened the claims of entitlement to service connection for bilateral hearing loss and tinnitus and remanded the claims for further development.  In November 2014, the Board again remanded the claim to the Appeals Management Center (AMC) for further development.

As noted by the Board in its two remands, the issue of entitlement to service connection for otitis media has been raised by the record at the April 2012 hearing (see hearing transcript, page 10), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 





FINDINGS OF FACT

1.  In October 2012, the Board reopened the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  The Veteran failed to report without good cause for a VA examination in August 2015 scheduled in conjunction with his reopened claims of entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  Because the Veteran failed, without good cause, to report for a VA examination that was scheduled in connection with his reopened claim of entitlement to service connection for bilateral hearing loss, that claim is denied.  38 C.F.R. § 3.655 (2015).

2.  Because the Veteran failed, without good cause, to report for a VA examination that was scheduled in connection with his reopened claim of entitlement to service connection for tinnitus, that claim is denied.  38 C.F.R. § 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).

VA's duty to notify was satisfied by letters on December 5, 2008; October 25, 2012; January 2, 2015; and March 18, 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO and AMC obtained service treatment records from his period of active duty as well as VA treatment records and records from the Social Security Administration.  The AMC informed the Veteran in the March 2015 letter that he may submit a medical opinion relating his hearing loss and tinnitus to service, but the Veteran did not submit an opinion.  In the March 2015 letter, the AMC asked the Veteran to authorize the release of records from an audiology clinic at Ohio State University, but he did not authorize the release of those records.  Pursuant to the November 2014 remand, the AMC wrote to the Ohio Adjutant General twice to obtain any outstanding Army National Guard service treatment records.  The Ohio Adjutant General did not respond to the request.

In March 2015, the Veteran cancelled an examination scheduled pursuant to the November 2014 remand.  In August 2015, the Veteran failed to report without good cause for a VA examination scheduled pursuant to the November 2014 remand.

Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There was substantial compliance with the Board remands because the above-mentioned unaccomplished development was unnecessary because the Veteran failed to report for a VA examination scheduled in conjunction with reopened claims.  38 C.F.R. § 3.655.  Thus, VA complied with the Board's remands to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

Pertinent law and regulations

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).



Factual Background

The Veteran was scheduled for an examination in August 2015 for his bilateral hearing loss and tinnitus.  He failed to report for that examination.  The Veteran claims that the examiner would not conduct the examination because of an odor from his ears.  In a November 2015 supplemental statement of the case, the AMC noted that evidence expected from that examination could not be considered though the evidence might have been material to the outcome of the claim.

Analysis

The Board is mindful of the provision contained at the outset of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit cannot be established without a current VA examination or reexamination . . . ."  In this case, a VA examination was indeed necessary to grant the ultimate benefits sought by the veteran, namely service connection for bilateral hearing loss and tinnitus because the evidence of record does not relate those disabilities to active service.  

In a November 2015 report of general information, the Veteran stated that the "doctor said my ears stink and that he didn't want to come near me."  The compensation and pension exam inquiry indicates that the Veteran failed to report for the examination.  There is no indication from that document that the Veteran actually reported to the examination and that an examiner refused to exam him for medical or personal reasons.  In contrast, during his prior claim, a VA audiological examination was postponed because the Veteran needed to be treated for a possible ear infection in April 2004 and that complication was noted in a report. 

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the United States Court of Appeals for Veterans Claims (the Court) found that the presumption of regularity applied to VA.  The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties. 

Applying the presumption of regularity to VA, there is no clear evidence that the Veteran reported to a VA examination and that a VA examiner refused to exam him, for medical or personal reasons, because of an odor from his ears.  The compensation and pension exam inquiry indicates that the Veteran simply failed to report for the examination.  If the Veteran had reported for the examination as his statement could be interpreted as suggesting, there should have a report noting that the Veteran could not or would not examined due to current ear symptomatology as he claims.  The Veteran's assertion alone is not clear evidence to rebut the presumption of regularity.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the United States Court of Appeals for Veterans Claims (the Court) pointed out that VA must show that a claimant lacked "adequate reason" (see 38 C.F.R. § 3.158(b) (2015)), or "good cause" (see 38 C.F.R. § 3.655 (2015) for failing to report for a scheduled examination.  In this case, as discussed above, neither the Veteran nor his representative has provided an "adequate reason" or "good cause" for his failure to report to be examined when VA so requested.  The Veteran's apparent belief that he would not be examined because of malodorous ears is not an adequate reason or good cause for failing to report. 

The facts in this case are clear.  The Veteran failed to report for a VA examination that was scheduled by VA.  No good cause or adequate reason has been demonstrated for his failure to be examined.  

The Board is of course aware of due process concerns that may arise in connection with cases, such as this, in which a Veteran's claims are being denied based on his failure to adhere to VA regulations rather than the Board considering evidentiary merits of the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 (1996).  In this case, in the November 2015 supplemental statement of the case, the AMC noted that evidence expected from that examination could not be considered though the evidence might have been material to the outcome of the claim.  Therefore, the RO denied the Veteran's claim in part on the basis of his failure to report for the VA examination.  See the November 2015 supplemental statement of the case, pages 2-3.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative requested another opportunity to report for a VA examination.

The Board also notes that this claim is not an original claim for compensation.  In October 2012, the Board reopened the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, these claims may be denied based on the Veteran's failure to report for the examination.

In short, 38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination that is scheduled in conjunction with any compensation claim other than an original claim for compensation, the claim shall be denied.  As explained above, the Veteran failed to report for the scheduled examination.  The claims of entitlement to service connection for bilateral hearing loss and tennis are therefore denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


